Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment to the specifications filed 03/28/2022 comprise member elements 172 and 183 as consisting of the same names “articles sizing member and sizing member”.  The specifications as submitted are not enter.  Corrections are required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a dispensing path” as recited in claim 18 line 4, must be shown or the feature(s) canceled from the claim(s).  (Similar issue in claims 29 and 30) No new matter should be entered.
(The specifications in para. [0062] disclose “a tablet dispensing path from the hopper chamber 114, through the dispensing portion 116, and through the outlet 119” however, no specific identification of the dispensing path is shown in the drawings),

Therefore, the limitations “an article sizing slot” as recited in claim 18 line 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (An article sizing slot is not found in the original specification, the amended specifications filed 03/28/2022, recite a “an article receiving or sizing seat or slot 179” however an article receiving slot is not recited),

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "172" and "182" (in the amended specifications filled 03/28/2022) have both been used to designate “articles sizing member and sizing member”.  

The drawings are objected to because Applicant’s drawings use a plurality of elements designated by arrows however, the arrow do not specifically point a respective element but rather a general area of the dispenser wherein a clear and concise designation can not be ascertained as to what the arrow is pointing to for example, see arrows of member elements 130, 171, 171B, 102,161 and 119 to name a few.  It is suggested the Applicant amend the drawings to specifically point to what the cited element numbers are pointing to.  Appropriate clarification is required.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitations “A dispensing apparatus for dispensing articles, the dispensing apparatus comprising: …” in lines 1-2.  Applicant’s amendment to the specifications filed 03/28/2022, discloses “a dispensing apparatus or system according to embodiments of the present invention and that can carry out the foregoing methods is illustrated in FIGS. 1 and 2.  The dispensing system 10 includes a support frame 14 for the mounting of its various components.”  Therefore, the dispensing apparatus is disclosed as member element 10. The remainder of claim 18 discloses additional elements of the dispensing apparatus such as a dispensing outlet, dispensing path and simulating system… these element are components of a bin 100.  The claim, as best construed is not reciting the elements of the dispensing apparatus but rather of a dispensing apparatus comprising a plurality of bins, wherein the bins comprise the claimed structure.  Thus, the applicant is in error to recite the “a dispensing apparatus” as a dispensing system 10, the dispensing apparatus appears to be bin 100. Appropriate clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Williams (US 2004/0004085 A1).

Referring to claim 29.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) comprising: 
a dispensing outlet (158; Figure 26); 
a dispensing path (path through 154; Figure 28) extending to the dispensing outlet (158; Figure 26); 
a singulating system (bottom portion of 150) defining a dispensing channel (dispensing passage through 154); and a drive system (190a and 190b) configured to convey articles (tablets) in a dispensing direction along the dispensing path (path through 154; Figure 28) through the dispensing channel (dispensing passage through 154) toward the dispensing outlet (158; Figure 26) to be dispensed; wherein the dispensing channel (dispensing passage through 154) is configured to singulate the articles as the articles are conveyed through the dispensing channel toward the dispensing outlet (158; Figure 26); and 
wherein the singulating system (bottom portion of 150) includes a singulation adjustment system (Figure 22) to selectively adjust a dimension (movement of members 162 and 163; Figure 20B) of the dispensing channel (dispensing passage through 154), the singulation adjustment system (bottom portion of 150) including: 

an article sizing member (320; Figure 21) that is: 
movable to clamp (can be rotated to move members 163 and 162 to clap article; Figure 20B) a sizing article (article clamped; Figure 20B) to thereby set a dimension of the dispensing channel (rotation of the articles sizing member sets size of the dispensing channel) corresponding to a dimension of the sizing article at a set operational dimension (dimension set for articles); and thereafter movable to release the sizing article (articles can pass through passage 154 after set), whereupon the set operational dimension of the dispensing channel is retained (the set dimension of the dispensing channel is retained after setting by rotation of member 320); wherein the article sizing member (320) is located outside of the dispensing channel (disposed outside of dispensing channel 154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2004/0004085 A1) in view of Daniels (US 2014/0138398 A1).

Referring to claim 30.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) comprising: 
a dispensing outlet (158; Figure 26); 
a dispensing path (path through 154; Figure 28) extending to the dispensing outlet (158; Figure 26); 
a singulating system (bottom portion of 150) defining a dispensing channel (dispensing passage through 154); and a drive system (190a and 190b) configured to convey articles (tablets) in a dispensing direction along the dispensing path (path through 154; Figure 28) through the dispensing channel (dispensing passage through 154) toward the dispensing outlet (158; Figure 26) to be dispensed; wherein the dispensing channel (dispensing passage through 154) is configured to singulate the articles as the articles are conveyed through the dispensing channel toward the dispensing outlet (158; Figure 26); and 
wherein the singulating system (bottom portion of 150) includes a singulation adjustment system (Figure 22) to selectively adjust a dimension (movement of members 162 and 163; Figure 20B) of the dispensing channel (dispensing passage through 154), the singulation adjustment system (bottom portion of 150) including: 

an article sizing member (320; Figure 21) that is: 
movable to clamp (can be rotated to move members 163 and 162 to clap article; Figure 20B) a sizing article (article clamped; Figure 20B) to thereby set a dimension of the dispensing channel (rotation of the articles sizing member sets size of the dispensing channel) corresponding to a dimension of the sizing article at a set operational dimension (dimension set for articles); and thereafter movable to release the sizing article (articles can pass through passage 154 after set), whereupon the set operational dimension of the dispensing channel is retained (the set dimension of the dispensing channel is retained after setting by rotation of member 320); wherein
the singulating system (bottom portion of 150) includes laterally opposed, elongate first and second guide walls (walls 160 and 161; Figure 20B) defining a singulating channel (singulating channel storing articles; Figure 20B) therebetween, the singulating channel (154) forming a part of the dispensing channel (dispensing passage through 154); and at least a portion of the singulating channel (154) is longitudinally linear.

Williams does not disclose the singulating channel is longitudinally curved.

Daniels discloses a dispensing apparatus (10; Figure 1) wherein a singulating channel (356; Figure 12) is longitudinally curved (see Figure 12).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Williams to include a longitudinally curved singulating channel as taught by Daniels because a curved singulating channel can direct articles to a given side of the singulating channel thus providing increased dispensing control.

Allowable Subject Matter

Claims 18,20-22,24-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. (see Drawings and 35 U.S.C. 112 (pre-AIA ), second paragraph objection above).
	Independent claim 18 and dependent claims 20-22,24-28 are deemed to comprising allowable structure specifically: 
“an article sizing slot located outside of the dispensing channel; and an article sizing member that is: movable to clamp a sizing article in the article sizing slot to thereby set a dimension of the dispensing channel corresponding to a dimension of the sizing article at a set operational dimension; and thereafter movable to release the sizing article, whereupon the set operational dimension of the dispensing channel is retained” thus claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph cited above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18,20-22,24-28 have been considered and the amended claims are deemed allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph cited above.
New claims 29 and 30 are rejected in view of Williams (US 2004/0004085 A1) and Williams (US 2004/0004085 A1) in view of Daniels respectively.  It is further suggested the applicant amend the specifications and the drawings as indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651